

116 HR 90 IH: Protection from Obamacare Mandates and Congressional Equity Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 90IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, House Administration, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption to the individual mandate to
			 maintain health coverage for individuals residing in counties with fewer
			 than 2 health insurance issuers offering plans on an Exchange; to require
			 Members of Congress and congressional staff to abide by the Patient
			 Protection and Affordable Care Act with respect to health insurance
			 coverage; and for other purposes.
	
 1.Short titleThis Act may be cited as the Protection from Obamacare Mandates and Congressional Equity Act. 2.Modifications to exemption from requirement to maintain health coverage (a)Exemption for individuals in areas with fewer than 2 issuers offering plans on an exchangeSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Individuals in areas with fewer than 2 issuers offering plans on an exchange
 (A)In generalAny applicable individual for any period during a calendar year if there are fewer than 2 health insurance issuers offering qualified health plans on an Exchange for such period in the county in which the applicable individual resides.
 (B)Aggregation rulesFor purposes of subparagraph (A), all health insurance issuers treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as a single health insurance issuer..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.
 3.Health insurance coverage for certain congressional staff and members of the executive branchSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—
 (1)by striking the subparagraph heading and inserting the following:  (D)Members of Congress, congressional staff, and political appointees in the exchange; (2)in clause (i), in the matter preceding subclause (I)—
 (A)by striking and congressional staff with and inserting , congressional staff, the President, the Vice President, and political appointees with; and (B)by striking or congressional staff shall and inserting , congressional staff, the President, the Vice President, or a political appointee shall;
 (3)in clause (ii)— (A)in subclause (II), by inserting after Congress, the following: of a committee of Congress, or of a leadership office of Congress,; and
 (B)by adding at the end the following:  (III)Political appointeeThe term political appointee means any individual who—
 (aa)is employed in a position described under sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule);
 (bb)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or
 (cc)is employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations.; and
 (4)by adding at the end the following:  (iii)Government contributionNo Government contribution under section 8906 of title 5, United States Code, shall be provided on behalf of an individual who is a Member of Congress, a congressional staff member, the President, the Vice President, or a political appointee for coverage under this paragraph.
 (iv)Limitation on amount of tax credit or cost sharingAn individual enrolling in health insurance coverage pursuant to this paragraph shall not be eligible to receive a tax credit under section 36B of the Internal Revenue Code of 1986 or reduced cost sharing under section 1402 of this Act in an amount that exceeds the total amount for which a similarly situated individual (who is not so enrolled) would be entitled to receive under such sections.
 (v)Limitation on discretion for designation of staffNot­with­stand­ing any other provision of law, a Member of Congress shall not have discretion in determinations with respect to which employees employed by the office of such Member are eligible to enroll for coverage through an Exchange.
 (vi)ClarificationThe terms small employer (as defined under section 1304(b)(2)) and qualified employers (as defined under subsection (f)) do not include the Congress, with respect to enrollments in an Exchange and a SHOP Exchange..
			